As filed with the Securities and Exchange Commission on August 28, 2015 Securities Act File No. 333-205936 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No._1_[X] Post-Effective Amendment No.[] (Check appropriate box or boxes) Brown Advisory Funds (Exact Name of Registrant as Specified in Charter) 901 South Bond Street, Suite 400 Baltimore, Maryland 21231-3340 (Address of Principal Executive Offices) Registrant’s Telephone Number: (800) 645-3923 David M. Churchill President Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231-3340 (800) 645-3923 (Name and Address of Agent for Service) Copy to: Patrick W. D. Turley, Esq. Dechert LLP 1treet, NW Washington, DC 20006 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. No filing fee is due because an indefinite number of shares of beneficial interest have been deemed to be registered in reliance on Section 24(f) under the Investment Company Act of 1940, as amended. EXPLANATORY NOTE This Pre-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14 is being filed for the sole purpose of delaying the effectiveness of the Registrant’s previously filed initial Registration Statement on Form N-14 (File No. 333-205936) which was filed on July 29, 2015.This Pre-Effective Amendment No. 1 incorporates by reference in full the information contained in Parts A, B and C of the initial Registration Statement on Form N-14 as filed with the Commission on July 29, 2015. SIGNATURES As required by the Securities Act of 1933, this Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 has been signed on behalf of the Registrant, in the City of Baltimore and State of Maryland, on the 28th day of August, 2015. Brown Advisory Funds By: /s/ David M. Churchill* David M. Churchill, President As required by the Securities Act of 1933, this Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 has been signed by the following persons in the capacities indicated on the 28th day of August, 2015. /s/David M. Churchill* David M. Churchill President August 28, 2015 /s/Jason T. Meix* Jason T. Meix Treasurer August 28, 2015 /s/Michael D. Hankin* Michael D. Hankin Trustee August 28, 2015 /s/ Joseph R. Hardiman* Joseph R. Hardiman Trustee and Chairman of the Board August 28, 2015 /s/Henry H. Hopkins* Henry H. Hopkins Trustee August 28, 2015 /s/ Kyle P. Legg* Kyle P. Legg Trustee August 28, 2015 /s/Neal F. Triplett* Neal F. Triplett Trustee August 28, 2015 /s/Thomas F. O’Neil III* Thomas F. O’Neil III
